Citation Nr: 9908370	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-42 513	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.  

2.  Entitlement to service connection for residuals of a 
stress fracture of the right lower extremity.  

3.  Entitlement to a compensable rating prior to February 27, 
1993, for the service-connected back disability.  

4.  Entitlement to a rating in excess of 60 percent since 
January 1, 1998, for the service-connected back disability.  

5.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the left lower extremity.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
February 26, 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  No competent medical evidence is of record that would 
establish that the veteran currently has an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD), which is causally related to service or to 
any incident or event therein.   

3.  The veteran does not have PTSD as a result of a stressor 
in service.  

4.  From the time the veteran completed his active service, 
on February 26, 1993, the service-connected back disability 
has been productive of characteristic pain on motion.  

5.  As of March 3, 1997, the service-connected back 
disability was moderate, with the veteran unable to walk a 
block without stopping and decreased lower extremity motor 
responses and reflexes, bilaterally; with severe lumbosacral 
spasm and limitation of straight leg raising demonstrated 
shortly thereafter.  

6.  The service-connected back disability is productive of no 
more than pronounced neurological impairment, does not 
involve vertebral fracture with cord involvement and is not 
productive of any ascertainable ankylosis.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).  

3.  As of February 27, 1993, the service-connected back 
disability met the criteria for a 10 percent rating.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.59 and Codes 5292, 5293, 5295 (1998).  

4.  As of March 3, 1997, the service-connected back disability 
met the criteria for a 20 percent rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.59 and Codes 5292, 5293, 5295 (1998).  

5.  The criteria for a rating in excess of 60 percent since 
January 1, 1998, for the service-connected back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.59, 4.71a and Codes 5285, 
5286, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for An Acquired Psychiatric Disability, 
Including PTSD

Initially, the Board notes that the veteran has not presented 
competent evidence of a diagnosis of a psychiatric disorder, 
other than post-traumatic stress disorder, and competent 
evidence relating any such disorder to service.  Therefore, a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, is not well-grounded.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran's claim for service connection is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his PTSD claim.  See 38 U.S.C.A. § 5107(a).  The veteran 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

The veteran asserts that he has a psychiatric disability as 
the result of a false positive human immunodeficiency virus 
(HIV) test during service.  There is no dispute that this 
claimed stressor/injury occurred during service.  The medical 
records verify the incident as would be required by 38 C.F.R. 
§ 3.304(f).  However, it is not enough to establish that 
there was a disease or injury in service.  The evidence must 
show that the veteran has a current disability as the result 
of the disease or injury in service.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

While there is competent evidence tending to show that the 
veteran has post-traumatic stress disorder, as required for a 
well grounded claim, the preponderance of the evidence is 
against finding that he has such disorder related to a 
stressor in service.  Therefore, the claim regarding PTSD 
must be denied.  

The presence of a current disability is supported by the VA 
PTSD examination report, which includes a diagnosis of PTSD, 
dated in September 12, 1997.  This report provides a "clear 
diagnosis" within the meaning of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Nevertheless, the 
report is of minimal probative value because it provides very 
little support for the diagnosis.  Indeed, the report 
indicates that extensive testing showed no disability, 
especially in light of the other competent evidence discussed 
below.  

The VA examiner wrote that "The patient also identifies a 
history of trauma that was significant associated with the 
Persian Gulf experience."  However, the examiner did not 
discuss a specific stressor responsible for the diagnosis of 
PTSD.  Additionally, the examiner reported that "The results 
of neuropsychological testing were completely within normal 
limits."  Moreover, the examiner did not describe the 
veteran's psychiatric symptoms or include the results of any 
mental status examination.  

Furthermore, the remaining evidence is clearly against 
finding that the veteran has post-traumatic stress disorder.  
Other than the September 1997 VA examiner's diagnosis, 
discussed above, there have been no diagnoses of a 
psychiatric disability since service.  Additionally, on the 
September 1992 examination for separation from active 
service, a physician reported the veteran's psychiatric 
status was normal.  

The Board notes that the veteran was afforded a VA 
psychiatric examination in August 1993.  That examiner 
related that while serving in Saudi Arabia during Operation 
Desert Storm, the veteran was told that he tested positive 
for HIV.  He told of becoming depressed over the results.  
Further testing proved to be negative.  However, he said that 
he continued to experience anxiety.  He reported post service 
treatment at a military facility and complained of symptoms 
including episodic tremors, insomnia, poor appetite and low 
energy.  He was not currently under any formal psychiatric 
treatment.  The doctor reported that the veteran appeared to 
be doing well and did not demonstrate any significant 
symptoms consistent with a major psychiatric diagnosis.  The 
diagnosis was: "No psychiatric diagnosis at this time."  

In September 1994, the veteran testified at an RO hearing.  
He told of difficulty coping with being told he was HIV 
positive and worrying about his wife and family.  He also 
testified of continuing nightmares of being told he was HIV 
positive.  While the veteran is competent to testify of what 
he experienced, and his testimony is credible, he does not 
have the medical expertise to competently diagnose a 
psychiatric disability or relate any such disorder to his 
experiences in service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The file contains outpatient records showing the veteran 
sought VA treatment for physical complaints in December 1996.  
The notes, through April 1998, do not reflect any psychiatric 
findings or diagnosis.  

In the report of the September 1997 VA mental examination, 
the examiner summarized the veteran's service history and 
noted current complaints of back pain and other physical 
symptoms.  Currently, the veteran denied any depressed mood.  
He reported some sleep problems related to his back.  He 
denied appetite problems, suicidal ideation, hallucinations, 
or drug or alcohol abuse.  He did report being very upset 
when told he was HIV positive.  On mental status examination, 
the veteran was cooperative with good eye contact.  Speech 
was generally spontaneous, but slow and circumstantial at 
times.  Speech was goal oriented.  His mood was reported as 
"o.k."  Affect generally appeared appropriate.  He denied 
any suicidal or homicidal ideation, plan or intent.  He 
denied auditory, visual, or tactile hallucinations.  He was 
oriented to situation and time.  Cognition, attention, 
concentration, and fund of knowledge were all intact.  
Insight and judgment were good.  It was the doctor's opinion 
that the veteran currently had no signs or symptoms of any 
psychiatric disorder.  The doctor affirmed that the claims 
folder was reviewed.  He expressed the opinion that there was 
no psychiatric disorder present and that there should be no 
disability related to any psychiatric disorder.  The 
psychiatric diagnosis was: "None."  

Weighing the positive and negative evidence, the Board finds 
that the diagnosis of PTSD rendered by the September 1997 VA 
examiner is not as probative as the other medical evidence 
tending to show that the veteran has no current psychiatric 
related disorder.  The Board finds it significant that the 
tests administered to the veteran in association with the 
September 1997 VA examination were completely within normal 
limits.  Also two other doctors essentially concluded that 
the veteran does not have a psychiatric disorder.  

The evidence is not in approximate balance; rather, a 
preponderance of evidence is against the presence of a 
current psychiatric disability.  38 U.S.C.A. § 5107(b) (West 
1991).  Since there is no current disability, service 
connection for PTSD can not be granted.  

Increased Rating for the Back

The veteran has presented well grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

As used in some contexts, particularly those dealing with the 
RO or "agency of original jurisdiction," the term 
"increase" refers to a higher rating than previously 
assigned.  As generally used in the appellate context, and 
particularly in this decision, the term "increased" rating 
or evaluation refers to an increase above the rating assigned 
by the RO.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim for a higher rating for his service-connected 
back disorder.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

During the time covered by this appeal, since the veteran was 
released from active service, the RO has assigned 3 different 
ratings for the service-connected back disorder.  The 
original rating was 0 percent for chronic musculoskeletal low 
back pain without radiculopathy, February 27, 1993.  A TTR 
was assigned from April 1, 1997 and a 60 percent rating was 
effective from January 1, 1998.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1997).  

Entitlement to a Rating in Excess of 60 Percent for the Back 
Disability since January 1, 1998 

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).  

A rating in excess of the current 60 percent would require 
residuals of fracture of a vertebra of the spine with cord 
involvement, bedridden, or requiring long leg braces (Code 
5285) or complete bony fixation (ankylosis) of the spine at 
an unfavorable angle (Code 5286).  There is no evidence of 
vertebral fracture with cord involvement or ankylosis from 
any competent medical source.  Therefore, there is no basis 
to rate the disability as analogous to vertebral fracture 
residuals or ankylosis, and no basis to assign a higher 
rating.  38 C.F.R. § 4.20 (1998).  

Entitlement to a Compensable Rating prior to April 1, 1997,
for the Back Disability

The veteran appealed the 0 percent rating originally assigned 
by the RO, effective in February 1993.  The RO increased the 
rating, effective in January 1998.  This was not the full 
benefit for which the veteran appealed.  Therefore, the 
original evaluation is still in appellate status before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The noncompensable rating was assigned by the RO in a 
September 1993 rating decision and based on Code 5295.  That 
rating criteria provides that a sacro-iliac injury and 
weakness or lumbosacral strain will be rated as 
noncompensable where there are slight subjective symptoms 
only.  A 10 percent rating will be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
under this code, is 40 percent which requires a severe 
disability with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. Part 4, Code 5295 (1998).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1998).  

Review of the history of the disability, in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1998), shows that the service medical 
records repeatedly documented complaints of low back pain.  A 
July 1992 family practice clinic note listed spinal defects 
including mild bilateral facet degenerative joint disease.  
The impression was chronic low back pain.  The report of 
magnetic resonance imaging in August 1992 identified a mild 
diffuse disc bulge at L4-5.  (That abnormality was not 
indicated to be congenital.)  "This in conjunction with 
congenitally short pedicles at L4-5 create a mild relative 
spinal stenosis."  On the September 1992 examination for 
separation from service, it was noted that the veteran had a 
history of low back pain and tests revealed mild spinal 
stenosis at the L4-L5 level secondary to congenital short 
pedicles and diffuse disc bulge.  There was a diagnosis of 
history of low back pain.  The report of a November 1992 
consultation shows the veteran complained of low back pain 
with radiation down the left leg.  Motor strength was 5/5 and 
the veteran was able to walk on his toes and heels; however, 
sensory examination disclosed decrease response to pin prick 
in the left L5 distribution and the deep tendon reflexes were 
1+.  It was the impression that the veteran had L5 
radiculopathy on the left.  

On the August 1993 VA examination, the veteran reported 
chronic low back pain with occasional sharp pains in the 
distal extremities.  On examination, there were no 
significant deformities or abnormalities.  The range of 
motion was 95 degrees forward flexion, 35 degrees extension, 
40 degrees lateral flexion, bilaterally, and 35 degrees 
rotation, bilaterally.  Straight leg raising was negative in 
both lower extremities.  Reflexes were 1+ throughout the 
lower extremities.  Sensation and motor responses were intact 
throughout the lower extremities.  There was no history or 
physical evidence of swelling, atrophy, tenderness, or 
limitation on flexion or extension throughout the 
musculoskeletal system examination.  Neurological examination 
showed motor responses to be 5/5 throughout.  Sensory 
examination was intact in all modalities including pinprick, 
light touch and proprioception.  Coordination and gait were 
within normal limits.  Reflexes were 2+ and symmetrical, 
bilaterally.  X-rays showed the lumbosacral spine vertebrae 
were of normal height and density.  Intervertebral disc 
spaces were well preserved.  There was no evidence of 
fracture, dislocation or developmental defect.  The diagnosis 
was chronic musculoskeletal pain without radiculopathy.  

The veteran testified at his September 1994 RO hearing that 
he had pain in his lower back as well as pain and paralysis 
going down the left leg, such that he had brief episodes when 
he was unable to move his leg.  The Board finds the veteran's 
testimonial evidence of continuing pain to be credible.  

Although the VA X-rays of August 1993 did not reveal any 
abnormality, the service medical records provided evidence of 
previous, more detailed computerized tomography and magnetic 
resonance imaging studies during service which did establish 
definite spinal abnormality.  Further, the service medical 
records documented frequent and chronic complaints of low 
back pain in late 1992.  While the VA examiner, in August 
1993, did not describe how pain limited function, he did 
diagnose pain.  When organic abnormalities and the continuing 
complaints of pain during and after service are considered, 
the Board finds that, ever since service, the veteran had a 
chronic back pain which approximated the criteria for a 10 
percent rating under Code 5295.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 4.7, 4.59 (1998).  

The veteran was next examined for his back condition in 
December 1996.  From the time he left service in February 
1993 to December 1996, there was no evidence of muscle spasm 
on extreme forward bending, unilateral loss of lateral spine 
motion, or any other criteria which would warrant a higher 
rating under Code 5295.  During that period, while there were 
subjective complaints of paralysis; there was no objective 
evidence of the moderate neurologic deficits which would 
warrant a higher rating under Code 5293.  

Looking to the ratings for limitation of lumbar spine motion, 
a limitation of lumbar spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5292 (1998).  There was no evidence of a 
moderate loss of spinal motion which would warrant a 20 
percent rating under Code 5292.  There was no evidence which 
would approximate any applicable criteria for a higher rating 
prior to December 1996.  38 C.F.R. § 4.71a (1993, 1998).  

In December 1996, the veteran came to a VA Medical Center 
complaining that his whole right leg was hurting.  He 
described constant back pain with a severity of 7 on a scale 
of 1 to 10.  He was observed to be in moderate distress, 
although he ambulated without difficulty.  There were no 
motor or sensory deficits.  Deep tendon reflexes were strong 
and equal.  Straight leg raising was negative.  There were 
complaints of pain on palpitation of the right lumbosacral 
area.  The possibility of sciatica was considered.  When seen 
later in December 1996, the veteran reported increased pain 
in the last two months.  Physical examination disclosed no 
acute changes.  The diagnosis was sciatica.  

VA clinical notes of January 1997 show complaints of sharp 
pain in the right leg.  The veteran was ambulating with a 
limp and straight leg raising was questionable.  Deep tendon 
reflexes were 2+ in the right lower extremity and 3+ on the 
left.  There were no motor or sensory deficits.  There was no 
clonus.  The assessment was sciatica.  

Later in January 1997, the veteran complained of increased 
pain.  Motor responses were 5/5.  Sensation was intact.  Deep 
tendon reflexes were normal.  Other tests were negative.  

Objective deficits were first documented on March 3, 1997.  
The veteran told VA medical personnel that his symptoms were 
getting worse, so that he could not walk a block without 
stopping.  He specifically complained of pain radiating into 
the right leg and beginning to affect the left leg.  
Objectively, lower extremity motor responses were 4/5, 
bilaterally.  Reflexes were decreased.  The assessment was 
lumbar stenosis.  

On March 17, 1997, the veteran complained of severe pain.  
For the first time, examiners noted spasm.  The lumbosacral 
spasm was severe.  Straight leg raising was positive at 30 
degrees.  Reflexes and motor responses were still within 
normal limits.  

The veteran was admitted for surgery on April 1, 1997.  The 
RO awarded a TTR effective that date.  

Although the veteran complained of increased pain in December 
1996 and January 1997, examinations at that time did not 
disclose any objective manifestations of increased 
disability.  Neither the veteran's complaints nor the 
objective findings in December 1996 and January 1997 
approximated any applicable criteria for a rating in excess 
of 10 percent.  The first objective findings were made by the 
examiners in March 1997.  The Board particularly notes that 
spasm, which is part of the 20 percent criteria under Code 
5295, was found in March 1997.  Giving the veteran the 
benefit of the doubt, the Board finds that the objective 
symptoms of the service-connected back disorder approximated 
the criteria for a 20 percent rating as of the March 3, 1997 
clinical examination.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1998).  Neither the veteran's statements nor 
the medical findings reflect the more extensive deficits 
which would warrant a rating over 20 percent prior to the 
April 1997 hospitalization.  The Board has also considered 
the criteria under Diagnostic Code 5293; however, while there 
is evidence of muscle spasm, the Board finds that the 
veteran's back disability was productive of no more than 
moderate neurological impairment with recurring attacks 
during the time period in question.  

The Board also notes that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to a rating in excess of 10 percent for the 
back disability, prior to March 3, 1997; a rating in excess 
of 20 percent prior to April 1, 1997; and a rating in excess 
of 60 percent for the back disability since January 1, 1998.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, including PTSD, is denied.  

A 10 percent rating is granted for the service-connected 
chronic musculoskeletal low back pain without radiculopathy, 
effective February 27, 1993, subject to the provisions 
governing the award of monetary benefits.  

A 20 percent rating is granted for the service-connected back 
disorder as of March 3, 1997, subject to the provisions 
governing the award of monetary benefits.

A rating in excess of 60 percent for the service-connected 
back disability since January 1, 1998, is denied.  



	(CONTINUED ON NEXT PAGE)

REMAND

An October 1997 rating decision granted a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 (TTR) 
from April 1, 1997 through June 30, 1997.  A notice of 
disagreement with that decision was received in November 
1997; in which it was asserted that there was evidence that 
the veteran was prohibited from returning to work until 
October 1997.  A December 1997 rating decision granted the 
claim, extending the TTR to October 1, 1997.  Thus, the RO 
extended the TTR until October 1997, as the veteran had 
requested.  In April 1998, the representative stated that the 
veteran was still out of work, having ongoing back and foot 
problems.  It was requested that the TTR be continued.  Thus, 
another claim for an extension of the TTR was filed in April 
1988.  An August 1998 rating decision extended the TTR to the 
end of December 1997.  The RO issued a supplemental statement 
of the case in August 17, 1998, in which it discussed that 
TTR award.  This was the first statement of the case or 
supplemental statement of the case to discuss the TTR.  The 
only response was in the representative's presentation 
received on November 18, 1998.  Under the circumstances 
discussed above, the Board finds that the August 1998 
supplemental statement of the case was not a statement of the 
case on the TTR issue as the RO had granted the benefit 
sought in the veteran's November 1997 notice of disagreement.  
The Board also finds that the representative's November 1998 
presentation is a timely notice of disagreement with the 
August 1998 rating decision on the TTR issue.  The RO must 
now send the veteran a statement of the case on the TTR 
issue.  If he makes a timely appeal after the statement of 
the case on the TTR issue, the Board will have appellate 
jurisdiction.

Additionally, the August 1998 supplemental statement of the 
case listed the issue as evaluation of stress fracture, right 
lower extremity, currently evaluated as 0 percent disabling.  
However, the Board's review of the record does not disclose 
any rating decision which granted service connection for the 
right lower extremity disorder or assigned a rating.  The 
August 1998 rating decision listed the stress fracture of the 
right lower extremity as non-service-connected.  The November 
1998 rating decision also listed the stress fracture of the 
right lower extremity as non-service-connected.  The issue of 
entitlement to service connection for residuals of a stress 
fracture of the right lower extremity is still before the 
Board.  

A service medical record dated in August 1987 shows that a 
bone scan had abnormal uptake in both distal tibias and 
femurs, compatible with stress fracture.  In June 1993, the 
veteran claimed service connection for stress fracture in 
both legs.  In August 1993, the VA examiner rendered a 
diagnosis of "history of stress fractures in lower 
extremities bilateral."  The May 1997 Board Remand requested 
an orthopedic examination and diagnosis of all lower 
extremity disorders.  The file shows that the veteran's feet 
were X-rayed.  There is no indication that there were any 
X-ray or bone scan studies of the veteran's tibias or femurs.  
The November 1997 VA examination report did not discuss the 
legs, tibias or femurs.  

In June 1998, the veteran was again examined and had X-rays 
of the lumbar spine and feet.  There were still no studies of 
the femurs or tibias, which were the bones involved in the 
diagnosis in service.  Further, while the examiner linked the 
right sided complaints to the service-connected back disorder 
and not to fracture residuals, there was no comment as to the 
extent of the service-connected left leg stress fracture 
residuals.  Under these circumstances, the studies done in 
service should be repeated and the results interpreted.  Any 
current symptoms should be identified.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
the case is REMANDED to the RO for the following development: 

1.  The RO should issue a statement of 
the case regarding the issue of 
entitlement to extension of a temporary 
total rating for convalescence, beyond 
January 1, 1998.  If the veteran files a 
timely substantive appeal after the 
statement of the case on that issue, the 
issue should be returned to the Board for 
appellate review.  

2.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of the claims still 
on appeal.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

3.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran since the last 
such request.   

4.  The veteran should be scheduled for an 
orthopedic examination to determine if the 
veteran has a current disability involving 
the right lower extremity etiologically 
related to service or a service-connected 
disability.  The examiner should note the 
service department bone scan which was 
interpreted as showing abnormal uptake in 
both distal tibias and femurs compatible 
with stress fractures.  A bone scan and 
any other studies necessary to resolve 
this question should be done.  The 
examiner should review the tests results 
and discuss them in his or her final 
report.  The examiner should express an 
opinion as to whether the veteran has any 
residuals of any abnormalities of the 
tibias and femurs noted during service.  
If there are no residuals, the examiner 
should explain the basis of his or her 
conclusion.  If there are residuals, they 
should be fully described.  

With regard to the left lower extremity, 
the examiner should note all current 
symptoms and impairment produced by the 
service-connected left leg disability, 
including any pain on motion, limitation 
of motion, weakened movement, excess 
fatigability, incoordination and 
functional impairment due to pain. 


Following completion of these actions, the RO should review 
the stress fracture residual claims.  In accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

